ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
ManTech Advanced Systems International, Inc.)        ASBCA No. 61740
                                            )
Under Contract No. NOO 178-04-D-4080        )

APPEARANCES FOR THE APPELLANT:                       Nicole J. Owren-Wiest, Esq.
                                                     Skye Mathieson, Esq.
                                                      Crowell & Moring, LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Debra E. Rubin, Esq.
                                                      Associate Counsel
                                                      Naval Surface Warfare Center
                                                      Carderock Division

              OPINION BY ADMINISTRATIVE JUDGE THRASHER

       By correspondence dated September 14, 2018, appellant rescinded and
withdrew its claim which forms the basis for this appeal. Appellant has moved to
dismiss the appeal as moot and the government does not object. When a claim is
unequivocally rescinded, the action moots the appeal, leaving the Board without
jurisdiction to entertain the appeal further. Combat Support Associates, ASBCA
Nos. 58945, 58946, 16-1 BCA 136,288 at 176,973; Management Resource Associates,
Inc., ASBCA No. 49620, 96-2 BCA 128,588 at 142,736. Accordingly, the appeal is
dismissed as moot.

      Dated: October 1, 2018



                                                J     J. T
                                                Mministra ve Judge
                                                Armed Services Board
                                                of Contract Appeals
(Signatures continued)
I concur                                          I concur



   ~--
RICHARD SHACKLEFORD                               J. REID PROUTY
Administrative Judge                              Administrative Judge
Vice Chairman                                     Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61740, Appeal of
ManTechAdvanced Systems International, Inc., rendered in conformance with the
Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2